Name: Commission Regulation (EEC) No 3580/84 of 19 December 1984 laying down rules for calculating withdrawal prices and fixing the withdrawal prices, for the 1985 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 20. 12. 84 Official Journal of the European Communities No L 332/43 COMMISSION REGULATION (EEC) No 3580/84 of 19 December 1984 laying down rules for calculating withdrawal prices and fixing the withdrawal prices, for the 1985 fishing year, for die fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community are used as the basis for the calculation of the with ­ drawal prices, shall be as shown in Annex I for each species of fish concerned. Article 2 The conversion factors as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which are used for the calculation of the withdrawal prices for the products listed in Annex I (A) and (D) to the said Regulation shall be as shown in Annex II. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that, for each of the products listed in Annex I (A) and (D), a withdrawal price shall be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the guide price ; Whereas changes in production and marketing struc ­ tures in the Community make it necessary to alter the basis for calculating the withdrawal price as compared with the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consump ­ tion in the Community ; Whereas the guide prices for the 1985 fishing year were fixed for all the products in question by Council Regulation (EEC) No 3431 /84 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 3 The landing areas which are very distant from the main centres of consumption in the Community within the meaning of Article 12 (2) of Regulation (EEC) No 3796/81 , the conversion factors and the products to which those factors related shall be as shown in Annex III. Article 4 The withdrawal prices, as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 and applicable for the 1985 fishing year, and the products to which those prices relate shall be as shown in Annex IV. Article 5 The withdrawal prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for the 1985 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate shall be as shown in Annex V. HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which Article 6 This Regulation shall enter into force on 1 January 1985. (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 318, 7 . 12. 1984, p. 1 . No L 332/44 Official Journal of the European Communities 20. 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission 20 . 12. 84 Official Journal of the European Communities No L 332/45 ANNEX I Percentage of guide price used in calculating withdrawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp) 80 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Ling 80 Mackerel 85 Anchovies 85 Plaice 83 Hake is Shrimps of the species Crangon crangon 90 ANNEX II Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings 1 0 0 0,85 0,85 I 2 0 0 0,80 0,80 \ 3 0 0 0,50 0,50 Sardines 1 0 0 0,55 0,35 2 0 0 0,55 0,35 3 0 0 0,85 0,35 4 0 0 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 \ 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,25 Redfish 1 . 0 0 0,90 0,90 2 0 0 0,90 0,90 3 0 0 0,76 0,76 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 20 . 12. 84No L 332/46 Official Journal of the European Communities Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod 1 0,90 0,85 0,65 0,50 \ 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,68 0,47 0,39 0,28 I 5 0,48 0,28 0,29 0,19 Saithe 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 I 3 0,89 0,89 0,69 0,69 \ 4 0,74 0,54 0,39 0,29 Haddock 1 0,90 ' 0,80 0,70 0,60 2 0,90 0,80 0,70 0,60 I 3 0,77 0,65 0,54 0,37 4 0,73 0,61 0,53 0,37 Whiting 1 0,80 0,75 0,60 0,40 \ 2 0,80 0,75 0,60 0,40 1 3 0,76 0,61 0,55 0,23 4 0,55 0,37 0,40 0,23 Ling 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel 1 0 0 0,85 0,85 2 0 0 0,85 0,75 3 0 0 0,85 0,70 Anchovies 1 0 0 0,70 0,45 2 0 0 0,85 0,45 \ 3 0 0 0,70 0,45 4 0 0 0,29 0,29 Plaice 1 0,90 0,85 0 49 0,49 \ 2 0,90 0,85 0,49 0,49 \ 3 0,85 0,80 0,49 0,49 \ 4 0,67 0,62 0,48 0,48 Hake 1 0,90 0,85 0,70 0,65 \ 2 0,90 0,85 0,70 0,65 3 0,78 0,73 0,62 0,52 Simply boiled in water A 0 B (') Shrimps of the species 1 0,65 " 0,55 Crangon crangon 2 0,30 0,30 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 20. 12. 84 Official Journal of the European Communities No L 332/47 ANNEX III Species Landing area Conversionfactor Mackerel 1 . Coastal areas of and islands of Ireland 0,73 2. Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0,74 3. Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0,77 4. Coastal areas from Wick to Peterhead in the north-east of Scotland 0,87 Sardines from the Atlantic 5. Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0,47 Hake 6. Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,57 7. Coastal areas of and islands of Ireland 0,84 ANNEX IV Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 \ Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings 1 0 0 242 242 I 2 0 0 227 227 3 0 0 143 143 Sardines 1 0 0 251 160 (a) from the Atlantic 2 0 0 251 160 3 0 0 388 160 l 4 0 0 251 160 1 0 0 206 131 (b) from the Mediterranean 2 0 0 206 131 3 0 0 319 131 4 0 0 206 131 Dogfish 1 506 371 479 338 (Squalus acanthias) 2 432 304 405 270 \ 3 236 169 203 135 Dogfish 1 521 391 488 326 (Scyliorhinus spp) 2 521 391 456 326 \ 3 358 260 293 163 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 332/48 Official Journal of the European Communities 20 . 12. 84 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Redfish 1 0 0 665 665 2 0 0 665 665 3 0 0 562 562 Cod 1 804 759 580 446 2 804 759 580 446 3 759 625 446 . 357 4 607 420 348 250 5 429 250 259 170 Saithe 1 449 449 349 349 2 449 449 349 349 3 444 444 344 344 4 369 270 195 145 Haddock 1 595 n 529 463 397 2 595 529 463 397 3 509 430 357 245 4 483 404 351 245 Whiting 1 487 457 365 244 2 487 457 365 244 3 463 371 335 140 \ 4 335 225 244 140 Ling 1 596 456 491 350 2 582 442 477 336 \ 3 526 385 420 280 Mackerel 1 0 0 202 202 2 0 0 202 179 \ 3 0 0 202 167 Anchovies 1 0 0 340 219 2 0 0 413 219 3 0 0 340 219 4 0 0 141 141 Plaice : 1 556 525 303 303  1 January to 2 556 525 303 303 3 525 494 303 303 30 April 1985 4 414 383 296 296  1 May to 1 758 716 413 413 31 December 1985 2 758 716 413 413 3 716 674 413 413 l 4 564 522 404 404 Hake 1 1 825 1 723 1 419 1 318 2 1 825 1 723 1 419 1 318 \ 3 1 581 1 480 1 257 1 054 l Simply boiled in water \ A (') B (') Shrimps of the species 1 869 735 Crangon crangon 2 401 401 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 20. 12. 84 Official Journal of the European Communities No L 332/49 ANNEX V \\ Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish with head Whole fish || Extra, A (') B (') Extra, A (') B (') Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 147 147 Il 2 0 0 147 131 \ 3 0 0 147 122 l 2. Coastal areas of and islands of Cornwall and 1 0 0 149 149 Devon in the United Kingdom 2 0 0 149 132 3 0 0 149 124 l 3 . Coastal areas from Portpatrick in south-west 1 0 0 156 156 Scotland to Wick in north-east Scotland and 2 0 0 156 138 the islands to the west and .north of these areas ; 3 0 0 156 129 coastal areas of and islands of Northern Ireland 4. Coastal areas from Wick to Peterhead in the 1 0 0 176 176 north-east of Scotland 2 0 0 176 156 3 0 0 176 145 Sardines from the 5. Coastal areas of and islands of the counties of 1 0 0 118 75 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 118 75 l\ 3 0 0 182 75 4 0 0 118 75 Hake 6. Coastal areas from Troon in south-west 1 1 040 982 809 751 Scotland to Wick in north-east Scotland and 2 1 040 982 809 751 the islands to the west and north of these areas 3 925 866 751 636 7. Coastal areas of and islands of Ireland 1 1 533 1 447 1 192 1 107 \ 2 1 533 1 447 1 192 1 107 \ 3 1 362 1 277 1 107 937 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .